Harwood, J.
The foregoing statement of the case by Mr. Justice DeWitt, is sufficient for the purposes of this decision. The judgment of the trial court, in our opinion, should be affirmed.
Beaton, the principal, who procured the undertaking to be executed by the sureties on his behalf, and received the attached money from the officer (which money was not subject to the attachment), was liable therefor, without signing the undertaking, in an action by the officer, as well as to reimburse his sureties for whatever they were compelled to pay by reason of their engagement in said undertaking, on behalf of the principal. Both the principal and sureties could have been sued in the same action, or if the principal was not joined in the action brought by the officer against the sureties, they could have required the principal to be brought in and made party defendant in the action against the sureties, and have execution levied against the principal first. (Hoskins v. White, ante, page 70; Wibeaux v. Grinnell Livestock Co., 9 Mont. 154.) *366Thereby liability for the same damage would have been fastened upon the principal debtor, along with the sureties. No substantial right of the sureties was lost, by reason of the principal failing to sign said undertaking. Nor are they even inconvenienced thereby, for had they made the principal a party defendant with them in the action against the sureties, the' instant there were shown grouuds for recovery of damages from the sureties for the default of the principal, the same showing would have been ground for judgment against the principal obligor also. The defense alleged by the sureties that the undertaking “was signed by these defendants as sureties on condition and understanding” that the principal, Beaton, should sign it also; “and that these defendants never intended nor consented that it should be delivered without his signature,” involves no fact or condition, which, under the law, would have given them any right or remedy for reimbursement or contribution, which they do not already possess. Therefore, no substantial defense was set up by the answer in that respect, and the court ruled correctly in disregarding it. (Wibeanx v. Grinnell, 9 Mont. 154, and Hoskins v. White, ante, page 70.) The law, as expounded in the case of Ney v. Orr, 2 Mont. 559, when rightly considered, would lead to the same conclusion, because the pleading in the case at bar does not show that the officer who turned over the attached property to Beaton on receiving said undertaking for his protection in so doing, was at all cognizant of the “ condition and understanding” of the sureties that Beaton, the principal, should sign the undertaking before it was delivered; or that defendants “ never intended that it should be delivered ” without the signature of Beaton, principal. It has been held that such statutory undertakings are good and binding obligations of the sureties without the signature of the principal, who procures and delivers the same on his behalf. Therefore, so far as the undertaking shows on its face, the officer and his legal advisers, were justified in accepting it as a good and valid obligation of the sureties, although not signed by the principal. (Pierse v. Miles, 5 Mont. 549; Hedderick v. Pontet, 6 Mont. 348.)
The argument, that under all circumstances or in all engagements on obligations, it cannot be affirmed as a legal propo*367sition, that it would be of no material legal advantage to the sureties to have the principal’s signature on the bond or undertaking, has no force in this case. The question in this case must be decided, and decided on the legal conditions involved in it. If the sureties have lost any material legal right by reason of the omission of the principal to sign this undertaking (obligating himself to do as principal what the law obliges him to do without the undertaking) it has not been pointed out or in any manner suggested in this case. It is well known that there are bonds and obligations whereby the liability of both principal and sureties arise from, and is founded upon, the instrument alone, and where the principal could neither be held liable directly to the obligee, nor collaterally as between him and the sureties without his signature, but such is not the case at bar. And we do not perceive how general suggestions of doubts respecting those cases are applicable in deciding this, or will aid in correctly deciding such other cases when they arise.
An order will be entered affirming the judgment of the trial court.
Pemberton, C. J., concurs.